 In the Matter of THE GRAPHIC ARTS ASSOCIATION OF WASHINGTON,D. C., INC.(UNION EMPLOYERS DIVISION)AND ACORN PRINTERS,INC.; BYRON S. ADAMS; AETNA PRESS: ARROW SERVICE; CASLONPRESS, INC.; CAVALIER PRESS; CORNELIUS PRINTING Co.; RUFUS H_DARBY PRINTING CO.; DRAKE PRESS; GIBSON BROTIERS, INC.;GRAPHIC ARTS PRESS; JUDD & DETWEILER,INC.; KAUFMAN PRESS,INC.; LAW REPORTER PRINTING CO.; MCARDLE PRINTING Co.; A. C.MELLICHAMPE, PRINTER; E. A. MERKLE,INC. (RANSDELL,INC.) jMT. VERNON PUBLISHING CO.; NATIONAL PUBLISHING CO.; PACK-WOOD PRINTING CO.; PEAKE PRINTERS; POTOMAC ELECTROTYPE CO.;PROGRESSIVE PRINTING CO.; SHEIRY PRESS; STANDARD PRESS, INC.;UNITED PUBLISHING Co., EMPLOYERSandTHE WASHINGTON COM-MERCIAL(PRINTING)PRESSMEN'SUNION No.351, INTERNATIONALPRINTING PRESSMEN AND ASSISTANTS'UNION OF NORTH AMERICA)AFL, PETITIONERIn the Matter of THE GRAPHIC ARTS ASSOCIATION OF WASHINGTON,D. C., INC.(UNION EMPLOYERS DIVISION)AND ACORN PRINTERS,INC.; BYRON S. ADAMS;AETNAPRESS j ARROW SERVICE; CASLONPRESS, INC.; CAVALIER PRESS; CORNELIUS PRINTING CO.; RUFUS H.DARBY PRINTING Co.; DRAKE PRESS; GIBSON BROTHERS, INC.;GRAPHIC ARTS PRESS; JUDD & DETWEILER,INC.; KAUFMAN PRESS,INC.; LAW REPORTER PRINTING CO.; MCARDLE PRINTING Co.; A. C.MELLICHAMPE,PRINTER; E. A. MERKLE,INC. (RANSDELL,INC.) ;MT. VERNON PUBLISHING Co.; NATIONAL PUBLISHING CO.; PACK-WOOD PRINTING CO.; PEAKE PRINTERS; POTOMAC ELECTROTYPE CO.;PROGRESSIVE PRINTING CO.; SHEIRY PRESS; STANDARD PRESS, INC.;UNITED PUBLISHING Co., EMPLOYERSandPRINTING PRESSMEN'SUNION No. 1 OF WASHINGTON,D. C., AFFILIATED WITH INTERNA-TIONAL PRINTING PRESSMEN AND ASSISTANTS'UNION OF NORTHAMERICA, AFL, PETITIONERCases Nos. 5-RC-550 and 5-RC-631.-Decided September 28, 1950DECISION AND DIRECTION OF ELECTIONUpon separate petitionsduly filed underSection 9(c) of the Na-tional Labor RelationsAct, a consolidatedhearing washeld beforeDavidC. Sachs, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error andare herebyaffirmed.91 NLRB No. 92.565 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuantto the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [MembersHouston, Murdock and Styles].Upon the entire record,' the Board finds :1.The Employers 2 are engagedin commercewithin themeaning ofthe Act.2.The labororganizationsinvolved claim to represent certain em-ployees of the Employers.33.At the hearing, the International and Local 351 moved to dismissthe petition in Case No. 5-RC-631, filed by Printing Pressmen's UnionNo. 1 of Washington, D. C., herein called Local 1,4 and in additionsought to deny Local 1 a place on the ballot in any election directedherein, on the ground that jurisdiction over the employees concernedhad been awarded to Local 351 by the International.Ruling on thesemotions was referred to the Board.The motions are denied.As wehave frequently held, the authority of a bargaining agent must besought in the employees' consent and not in the extent ofa union'sjurisdiction.Inasmuch as some of the employees involved have desig-nated Local 1 as their representative for the purposes of collectivebargaining, we find that it is competent to represent these employees.And because it appears that effective resolution of the existing juris-dictional dispute between these two labor organizations cannot be hadwithout resort to the administrative processes of the Act, we are con-strained to proceed with the investigation and shall accord Local 1 aplace on the ballot in the election directed herein.5We find that a question affecting commerce exists concerning therepresentation of employees of the Employers within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accord with the agreement of the parties, that allprinting pressmen and registered apprentice pressmen employed bythe members of the Graphic Arts Association of Washington, D. C.,1The request for oral argument made by InternationalPrintingPressmen and Assistants'Union of North America,AFL, herein called theInternational,is hereby denied as therecord and briefs adequately present the positions of the parties.2The Employers'names appear inthe captionas amended at the hearing.All of theindividual Employers named arecurrentlymembersof the GraphicArts Association ofWashington,D. C., Inc. (Union Employers Division).3The petition in CaseNo. 5-RC-550 wasoriginally filed by the International.However,at thehearing, the International moved to substitute The Washington Commercial(Print-ing)Pressmen'sUnion No.351, herein called Local351, asthe Petitioner in that case.This motion was granted bythe hearing officer.The hearingofficer then permitted theInternational to intervene in the proceedings in support of the petition of Local 351.4The units requested in Case No.5-RC-631, filed by Local 1,and in Case No: 5-RC-550,originally filed by the International,are identical.6 SeeGrinnell Company of the Pacific,71NLRB 1370,and cases cited therein;HonoluluRapidTransitCompany,Ltd.,85 NLRB 1077 ;AssociationofMotionPictureProducers,_nc., 88NLRB621 ; cf.PuertoRicoSteamship Association,90 NLRB 1877. THEI GRAPHIC ARTS ASSOCIATION OF WASHINGTON, D. C. 567Inc. (Union Employers' Division), excluding newspaper web pressmennow covered by a contract between the Newspaper Web Printing Press-men'sUnion No. 6 and the Graphic Arts Association of Washington,D. C., Inc., office clerical employees and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaiiing within the meaning of Section 9 (b) of the Act 6[Text of Direction of Election omitted from publication in thisvolume.].fi This unit,in substance,conforms with that covered by the agreement between theEmployers and Local 1, which expired on February 10, 1950.